370 N.W.2d 475 (1985)
Otto W. SCHALOW, Zoning Administrator of Crow Wing County, et al., Respondents,
v.
Donald D. MASON, et al., Appellants.
No. C9-85-579.
Court of Appeals of Minnesota.
July 9, 1985.
Review Denied September 13, 1985.
*476 Stephen C. Rathke, Crow Wing Co. Atty., Brainerd, for respondents.
Donald D. Mason, pro se.
Considered and decided by POPOVICH, C.J., and PARKER and FOLEY, JJ., with oral argument waived.

SUMMARY OPINION
POPOVICH, Chief Judge.

FACTS
The facts in this matter are described in Schalow v. Mason, 357 N.W.2d 150 (Minn. Ct.App.1984), where this court remanded the matter for a redetermination of the normal high water mark on the Masons' lake property. On remand, the trial court found the ordinary high water mark on the Masons' property to be 1198.6 feet above sea level. The court also found the dwelling constructed by the Masons violated applicable zoning ordinances and ordered them to seek a variance or move the structure. In this appeal, the Masons claim the trial court's findings were not in conformance with the statutes and evidence submitted.

DECISION
The trial court on remand applied the law as set forth in our earlier decision. See Schalow, 357 N.W.2d at 152. Thus, the question on this appeal is essentially whether the trial court's findings of fact are supported by the evidence. A trial court's findings of fact must be upheld unless "clearly erroneous." Minn.R.Civ.P. 52.01. On appeal, this court must view the evidence in the light most favorable to the prevailing party. The trial court's findings will not be reversed if the evidence fairly and reasonably tends to support them. Lesmeister v. Dilly, 330 N.W.2d 95, 100 (Minn.1983); Gordon v. Hoffman, 303 N.W.2d 250, 252 (Minn.1981).
The trial court based its finding on the testimony of Department of Natural Resources hydrologist Ronald Morreim and several corroborating exhibits. The trial court's determination that the normal high water mark is 1198.6 feet above sea level is supported by the evidence.
Affirmed.